DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2021 has been entered. An action on the RCE follows. 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al ( US 2017/0025331 A1; hereafter Kamiyama ) in view of Lee et al  ( US 2018/0026022 A1; hereafter Lee).


    PNG
    media_image1.png
    472
    626
    media_image1.png
    Greyscale

Regarding claim 10, Kamiyama discloses an electronic device (Fig 5) comprising: 
a substrate ( Fig 5, substrate 21, Para [ 0071]); 
a conductor layer ( Conductive pattern 22, Para [ 0071]) provided on the substrate (21); an electronic element ( switching device 24, Para [ 0072]) provided on the conductor layer (22) ; a connection body ( terminal 3a, Para [ 0074]) connected to a front surface 
wherein the connection body (terminal 3a) has a head part ( inner lead 3,Para [ 0081] construed as head part) connected (electrically connected) to the front surface of the electronic element (24), a first terminal part  ( left lead 2, Para [ 0051]) integrally formed with the head part ( inner lead 3, Para [ 0081] construed as head part)  and extending away from the head part (inner lead 3,Para [ 0081] construed as head part) and projecting outward from the sealing part (25), and a second terminal part (  right lead 4, Para [ 0051]) integrally formed with the head part  ( inner lead 3,Para [ 0081] construed as head part) and extending away from the head part ( inner lead 3, Para [ 0081] construed as head part) in an opposite direction of the first terminal part ( 2) and projecting outward from the sealing part (25).  
But, Kamiyama does not disclose explicitly a conductive layer is a conductive adhesive material.
In a similar field of endeavor, Lee discloses a conductive layer is a conductive adhesive material (Para [0096]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kamiyama in light of Lee teaching “a conductive layer is a conductive adhesive material (Para [0096])” for further advantage such as to enhance bonding capability and improve device performance.

Regarding claim 11, Kamiyama discloses a connection body ( Fig 5, semiconductor device structure 30, Para [ 0069]), used for an electronic device ( switching device 24, Para [ 0070]) having a substrate ( substrate 21, Para [ 0071]), a conductor layer (conductive pattern 22, Para [ 0071]) provided on the substrate (21), an electronic element (switching device 24, Para [ 0070]) provided on the conductor layer (22) and a sealing part (Fig 5, encapsulating resin 25, Para [ 0075]) sealing the conductor layer (22) and the electronic element (24) inside, and connected (electrically connected) to a front surface of the electronic element (24) via a conductive adhesive  ( Another conductive pattern 22, Para [ 0071]), comprising: a head part (inner lead 3,Para [ 0081] construed as head part) connected to the front surface of the electronic element (24); a first terminal part ( left lead 2, Para [ 0051]) integrally formed with the head part (inner lead 3,Para [ 0081] construed as head part)  and extending away from the head part (inner lead 3,Para [ 0081] construed as head part) and projecting outward from the sealing part (25); and a second terminal part ( right lead 4 Para [ 0051]) integrally formed with the head part (inner lead 3,Para [ 0081] construed as head part)  and  extending away from the head part (inner lead 3,Para [ 0081] construed as head part)  in an opposite direction of the first terminal part (lead 2, Para [ 0051]) and projecting outward from the sealing part (25).
But, Kamiyama does not disclose explicitly a conductive layer is a conductive adhesive material.
In a similar field of endeavor, Lee discloses a conductive layer is a conductive adhesive material (Para [0096]). 
in the art before the effective filing date of the invention to combine Kamiyama in light of Lee teaching “a conductive pattern is a conductive adhesive material (Para [0096])” for further advantage such as to enhance bonding capability and improve device performance.

Regarding claim 6, Kamiyama and Lee discloses the electronic device according to claim 10, Kamiyama further discloses wherein a back surface side height of the first terminal part (4) is at a same height as a back surface side height of the second terminal part (13).

Allowable Subject Matter

Claims 3-4 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898